         Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 1 of 10




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF GEORGIA
                                         ATHENS DIVISION


NAVIN PATEL,


                       Plaintiff,
                                                          Case No.:
      v.



RITE AID OF GEORGIA, INC.                                 TRIAL BY JURY DEMANDED
D/B/A RITE AID,



                       Defendant.



                                               COMPLAINT


      COMES NOW PLAINTIFF, NAVIN PATEL (hereinafter designated as

"Mr. Patel" or "Plaintiff'), by and through his attorney, and files this Complaint

against Defendant Rite Aid of Georgia d/b/a Rite Aid (hereinafter "Rite Aid or

Defendant"), and in support thereof, respectfully states as follows:

                                          PRELIMINARY STATEMENT


      1.               This action is brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e, et. seq. ("Title VII").


      2.               Mr. Patel was a long time employee of Defendant.


      3.               During the immediate two years of his employment, Mr. Patel was

denied the support and resources to perform his job duties.                 The support and


resources were provided to employees of other national origins.

      0063 1 827. 1 /0 1 9 1 69-00000 1           - 1 -
               Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 2 of 10




            4.             An employee who refused to perform her own job duties initiated an


internal complaint against Mr. Patel.


            5.             After an opportunity to investigate the co-worker's complaint, Rite


Aid terminated Mr. Patel' s employment for "policy".


            6.             Other employees engaged in the same or worse behavior as Mr. Patel


but were not terminated by Rite Aid. These employees were also Rite Aid


pharmacists but had different national origins than Mr. Patel.


                                      JURISDICTION AND VENUE


            7.             Jurisdiction is conferred upon this Court pursuant to 42 U.S.C.


§ 2000e-5. Equitable and other relief are also brought under 42 U.S.C. § 2000e-

5(g). Venue is proper in this District pursuant to 42 U.S.C. § 20000e-5(f)(3) and 28

U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise

to the cause of action herein occurred.


            8.             Rite Aid is a "person" within the meaning of 42 U.S.C. §2000e(a) and

an "employer" within the meaning of 42 U.S.C. §2000e(b).


            9.             The Equal Employment Opportunity Commission ("EEOC") received

a timely charge (EEOC Charge No. 410-2017-01776) filed by Mr. Patel on or

about January 23, 2017 and within 180 days of the discriminatory treatment. A true

and correct copy of Mr. Patel' s Charge is attached hereto as Exhibit "A". In his

charge, Mr. Patel alleged, inter alia, that he had been discriminated against



00631827.1/019169-000001                             -2-
                    Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 3 of 10




because of his national origin. The EEOC issued a "Right to Sue" letter to Mr.


Patel on October 9, 2018. A true and correct copy of the Right to Sue letter is

attached hereto as Exhibit "B",


                 10.               Mr. Patel filed his lawsuit within 180 days from his receipt of his right

to sue letter.


                 11.               All conditions precedent to the filing of suit have been performed or


have occurred.


                                                 ALLEGATIONS OF FACT


                 12.               Defendant Rite Aid is a national drugstore chain Georgia Corporation

and regularly conducts business in the State of Georgia.

                 13.               Mr. Patel is an Indian citizen of the United States and a resident of the

State of Georgia.


                 14.               Mr. Patel began his employment with Rite Aid on August 22, 1987

and remained employed until his termination.

                 15.               During Mr. Patel's lengthy employment, he did not receive any

disciplinary reprimands and, in contrast, received positive reviews and evaluations.

                 16.               Mr. Patel most recently worked as a Staff Pharmacist in Defendant's


Danielsville, Georgia location.


                 17.               During Mr. Patel's employment, Rite Aid caused him to work with

less support staff than other similarly situated employees not of Indian origin.



0063 ! 827. 1/0 1 9 1 69-00000 1                               -3 -
                Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 4 of 10




              18.            Rite Aid repeatedly denied Mr. Patel's request for assistance and

equal support as other non-Indian pharmacists but received no such assistance.

             19.             Mr. Patel also repeatedly notified the store manager of his frustrations

with support personnel.


             20.             Mr. Patel's complaints were ignored while non-Indian pharmacists'


complaints were acknowledged and acted upon.


             21 .            Ultimately, Mr. Patel requested assistance from support staff directly.

             22.             In response, the support staff filed a false complaint against Mr. Patel.

             23.             Despite Mr. Patel's lengthy service to Defendant, Rite Aid terminated

Mr. Patel's employment for "policy" violation.

             24.             Non-Indian pharmacists who engaged in similar alleged conduct as

Mr. Patel were not terminated.


             25.             After Mr. Patel's termination, he was replaced with a non-Indian

employee.


                                               CAUSE OF ACTION
                                                    COUNT ONE
                                        TITLE VI. 42 U.S.C. § 2000e-2(a)
                DISCRIMINATION ON THE BASIS OF NATIONAL ORIGIN


             26.             Plaintiff repeats and realleges all preceding paragraphs of the

Complaint inclusive, as if fully set forth herein.


              27.            Plaintiffs national origin is Indian.

              28.            Plaintiff was fully qualified for his position at all relevant times.


0063 1827.1/0191 69-000001                                -4-
               Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 5 of 10




            29.            Defendant terminated Plaintiff because of his Indian national origin.

            30.            Plaintiffs termination permitted the hiring of non-Indian employees.


            31.            Plaintiff was treated differently than other similarly situated non-

Indian employees.


            32.            Defendant's articulated reason for Mr. Patel's termination was pretext

for discrimination.


            33.            Defendant's actions were willful and with reckless disregard for Mr.

Patel's federal rights.


            34.            As a result of Rite Aid's discriminatory actions, Mr. Patel suffered

pain and emotional distress.


            35.            Plaintiff seeks to redress the wrongs alleged herein and this suit for

back-pay with interest, an injunctive and declaratory judgment is his only means of

securing adequate relief. Plaintiff has suffered, is now suffering, and will continue

to suffer irreparable injury from the Defendant's unlawful policies and practices as

set forth herein unless enjoined by this Court.

                                           PRAYER FOR RELIEF


            WHEREFORE, Plaintiff hereby demands judgment against Defendant, and

prays for the following relief:




00631827.1/019169-000001                              -5 -
               Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 6 of 10




                           a.   A declaratory judgment that the employment policies, practices,


            procedures, conditions, and customs of Defendant are violative of the rights

            of the plaintiff as secured by 42 U.S.C. §2000e et seq.;

                           b.   A permanent injunction        enjoining Defendants,      its agents,

            successors, employees, attorneys and those acting in concert with Defendant

            and at the Defendant's request from continuing to violate 42 U.S.C. §2000e

            et seq;



                           c.   An order requiring Defendant to make Plaintiff whole by


            awarding him the position(s) he would have had occupied in the absence of

            national origin discrimination, back-pay (plus interest), front-pay, punitive

            damages, compensatory damages and/or nominal damages, declaratory and

            injunctive relief, and benefits; and


                           d.   Such other relief and benefits as the cause of justice may

            require, including but not limited to, an award of costs, attorney's fees and

            expenses.



                           e.   That Plaintiff have a trial by jury on all issues so triable.


                           f.   And, such other, further and different relief as this Court deems

            appropriate.




00631827.1/019169-000001                              -6-
               Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 7 of 10




            Filed this 7th day of January, 2019.


                                      FORTSON, BENTLEY AND GRIFFIN, P.A.


                                      By: Bricker S. Daushtry
                                             Bricker S. Daughtry
                                            Ga Bar No: 663833
                                            Attorney for Plaintiff


2500 Daniell's Bridge Road
Building 200, Suite 3A
Athens, Georgia 30606
706.548.1151
706.559.0161 (fax)
bsd@fbglaw.com




00631827.1/019169-000001                      -7-
                    Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 8 of 10

                                                                                       Pace o or 12?




£F.GCFc*mS(H/G§)
                                                  w
                     Charge of Discrimination                                                                                             Charge Presented To:                   Agertcy(les) Charge No{s);
            This ftirm to affected by the Privacy Act ct W4. $&» flrtcfeied Privacy At\
                    Statement and other information before cerflpietinQ (bis farm,                                                           Q^pa
                                                                                                                                             [X] EEOG                               41;G-201 7-01776
                                                                                                                                                                                                    and ££OC
                                                                            Slataor tccaf Aijiincy, Many
                                                                             .,   i' 1 1 .1 .   .   ;_'   '   .   _   ' '      -- - - j



MSdW (teW5 Mr., MS-, Mts.}                                                                                                                          Horns Prtarso ffrtfl, AtH$ Cdde}             Dale ofELftti

Navin Pat®!                                                                                                                                                                                         1361
stress Address                                                                                      tiity, Stile and BE Oodo

120 Cambridge Drive, Athens, GA 30606


Named Is the &nf>foyer, tutor Organisation, Employment AgCncy, Apprenticeship Ccmtoites, w Stale -or toe? i -Government Agency That I Sstlevs-
Ms criminated Against We w Qt hare, (It mom (hen (wo, list under PARVCAJIARS bstow.)
Warrre                                                                                                                                              !W Ejsrfeyn'tr Mwr^rs           Pterta No. (Include- Area G&ttsS

RITE AID CORPORATION                                                                                                                                . 600 or lifiore                   1706) 795-2135
Street Address                                                                                      City, Stain and ZIP Code
360 General Daniels Ave North, DanteisvHte, OA "30633


Name                                                                                                                                                 W", Prr-rierkrar,              Ptrotie No. (ntCluttB Ares Code)




Strees Adam*                                                                                        City. Stale awi 2tP Cods;




OiaCRtMSNATtDN BASED ON (C&cck eppmpr.-ere m(S£).}                                                                                                             OATE(S) DSCRJVIHATIGN TOOK PLACE
                                                                                                                                                                     Satdtasl             latest


         1 FWCe        n CDLOR                1     I sex          [    I tlELlGKJN j X I NATIONAL ORIGIN                                                          02-28-2014                  11-&8-2016

         |" ") RETALIATION      ["~X] AGE              [~] DlSAStUTT                                j         j GENETIC INFORMATION
               [""""[ OTHER !SptK>fy)                                                                                                                                    j " ] CONTINUING ACTION
THE PARTICULARS MS (It nddlSwrdi^tW'niedeA aifadr ?m;Wtfffiy

  t began my employment with the above-named employer on August 22, 1387 and last held a Staff
  Pharmacist position. From around February 28, 2014 to November 8, 2016, 1 was not given any
  resources, assistance and support by the Pharmacy Technician and management to perform my job
  duties effectively. On November 2, 2016, t was placed on suspension. On November 8, 2018, i was
  discharged.

  The reason given for my suspension was they are investigating an employee complaint. The reason
  given for my discharge was policy violation.

  i believe that I have been discriminated- against because of my national origin {Indian), in violation of
  the Title Vfl of the Civil Rights Act of 1954, as amended, and due to my age {65), in violation of the
  Age Discrimination in Employment Act of 1367, as amended,
- 1 wanf this charge tited with bath the EEOC and the State w tato Agency, il 3ny. f                                        NOTARy           VitWi aacesrufy forStei# and Lac?) AqentyRsquindtrienis
  will adutee the agencies ift change- ray address oc phenemtmhtif and I wilt
  wspwste Mfy W!h thsns lathe processing of my chaige lit scconfancewilh ttelr                                                               Iff
 prncetores                                                                                                                 J swear oi arapS             J Jli*¥V i££psti,ttH5                ttW. IS^Ct   I II is true to
"!. declare under penally of perjury that Iho abdvtt is true and Mrrest                                                     tits best at ?py                               tftmaftl&tfes, fcsksH
                                                                                                                            SIGNATURE 9F COMPLAINANT

                                                                                                                                                               JAN U 2QI7
                                                                                                                                              :                                                        L

                                                                                                                            SUBSCftffiEbAND SWORN TO BEFORE M£?HS£ DATE                                :
     Jan 23, 2017                         fd Mix PcvM.                                                                      (rwntt: tffty. pan

             Drue                                  Charging Rsriy.S&Mrore                                                                             £2   EOC-ATDO

                                                                       EXHIBIT A
                         Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 9 of 10


 EEGS Form 161-8 (11/16)                    U.S. Equal Employment Opportunity Commission

                                           Notice of Right to Sue (Issued on Request)
To:        Navin Patel                                                                  From:    Atlanta District Office
           120 Cambridge Drive                                                                   100 Alabama Street, S.W.
           Athens, GA 30606                                                                      Suite 4R30
                                                                                                 Atlanta, GA 30303




                    On behalf of person(s) aggrieved whose identity is
                    CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                           EEOC Representative                                           Telephone No.

                                                           April M. Shippy,
 410-2017-01776                                            Investigator                                                  (404) 562-6847

                                                                                     (See also the additional information enclosed with this form.)
Notice to the Person Aggrieved:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       I X |        More than 180 days have passed since the filing of this charge.
       I      I     Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                    be able to complete its administrative processing within 1 80 days from the filing of this charge.

       I X |        The EEOC is terminating its processing of this charge.
                    The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:


       I X |        The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                    90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       I      I     The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                    you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years! before you file suit may not be collectible.


If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                           On behalf of the Commission


                                                                                                                         OCT 0 9 2013
 Enclosures(s)                                                                                                                 (Date Mailed)
                                                                    Bernice Williams-Kimbrough,
                                                                          District Director


 cc:              RITE AID CORPORATION


                  Attn: Bricker Daughtry, Esquire
                        Amy Palesch, Esquire




                                                                EXHIBIT B
                 Case 3:19-cv-00002-CAR Document 1 Filed 01/07/19 Page 10 of 10

Enclosurtj.with EEOC
Form 161-B (11/16)

                                           Information Related to Filing Suit
                                        Under the Laws Enforced by the EEOC

                        (This information relates to filing suit in Federal or State court under Federal law.
               If you also plan to sue claiming violations of State law, please be aware that time limits and other
                       provisions of State law may be shorter or more limited than those described below.)

                                     Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
Private Suit Rights
                                     the Genetic Information Nondiscrimination Act (GINA), or the Age
                                     Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.


Private Suit Rights             --   Equal Pay Act (EPA):


EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

Attorney Representation                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

Attorney Referral and EEOC Assistance                            All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                     If you file suit, please send a copy of your court complaint to this office.
